

Exhibit 10.1
AGREEMENT
TO:        Glenn A. Culpepper              8/22/14
RE:        Employment Termination
                                                    
Your employment with the Company has terminated “Without Cause” as defined by
the Company’s Executive Separation Policy (“Separation Policy”). To ensure that
your separation from the Company occurs on mutually acceptable terms, the
Company is prepared to make certain promises to you in exchange for certain
promises you will make to the Company. By signing this Agreement no earlier than
your Termination Date, you will be accepting the Company’s offer and entering
into a legally binding agreement on the terms stated below.
Termination Date
Your employment terminated effective August 22, 2014 (“Termination Date”).
Earned Compensation: Whether or not you choose to sign this Agreement, the
Company will pay to you within 10 days after your Termination Date any unpaid
compensation you have earned through your Termination Date, including your
accrued but unused vacation days.
401(k) Plan: Your vested accounts under the Company’s 401(k) plan will be paid
in accordance with the terms of such plan.
Deferred Compensation Plans: Your vested accounts under the Company’s Deferred
Compensation Plan(s), including the 2013 and 2014 employer contributions, will
be paid in accordance with the terms of such plan(s) and your respective
elections.
Indemnification:  Any indemnification of you under the Company’s Articles of
Incorporation and Bylaws, as well as under any applicable insurance policies
governing directors’ and officer’s liability or fidelity coverage, will continue
to the same extent and with payments on the same basis as apply under such
Articles of Incorporation, Bylaws and insurance policies. 
Severance Benefits
In accordance with the Separation Policy, the Company will provide the following
pay and benefits if you choose to sign and do not revoke this Agreement:
Severance Payment: The Company will pay you the gross amount of $1,000,000 which
is equal to two years of your current base salary of $500,000. This amount will
be paid in equal bi-weekly installments over a twenty four (24) month period
beginning on the bi-weekly payroll date following the sixtieth (60th) day after
your Termination Date (“Severance Payment”). Appropriate taxes and deductions
will be taken for each payment. Each such periodic payment is designated as a
“separate payment” for purposes of Section 409A of the Internal Revenue Code.

        

--------------------------------------------------------------------------------





Additional Severance Payment: The Company will pay you the following gross
amounts on the dates indicated:


1.
A cash payment of $195,000, to be made on the bi-weekly payroll date following
the sixtieth (60th) day after your Termination Date;

2.
A cash payment of $100,000, to be made on or within fifteen (15) days after
February 8, 2016; and

3.
A cash payment of $105,000, to be made on or within fifteen (15) days after
February 8, 2017 (collectively, the “Additional Severance Payment”).



Each such periodic payment is designated as a “separate payment” for purposes of
Section 409A of the Internal Revenue Code. Appropriate taxes and deductions will
be taken for each payment.
Executive Incentive Plan: The Company will pay you a prorated 2014 annual bonus
under the Executive Incentive Plan (“EIP”) in accordance with the EIP and the
Separation Policy (“Annual Bonus Payment”). Such amount, if any, will be paid at
the same time as bonuses are paid to current similarly situated employees of the
Company and appropriate taxes and deductions will be made.
Medical Benefits: If you and/or your spouse and dependents are enrolled in the
Company’s medical, dental and/or vision plan as of your Termination Date, you
and/or your spouse and dependents shall continue to participate in those plans
(whichever applicable), at the same cost applicable to active employees, until
the earliest of: (a) the date you become eligible for any comparable medical,
dental, or vision coverage provided by another employer, (b) the date you become
eligible for Medicare or any similar government-sponsored or provided health
care program, or (c) the second anniversary of your Termination Date
(“Continuation of Benefits”) provided that: (i) the benefits provided during
your taxable year may not affect the benefits provided to you in any other
taxable year; (ii) reimbursement of any eligible expenses must be made on or
before the last day of your taxable year following the taxable year in which the
expense was incurred, and (iii) the right to such continued coverage is not
subject to liquidation or exchange for another benefit.
The Company and employee portions of the premiums will be the same as for active
employees. Your share of the premiums will be deducted from your Severance
Payment. Following the conclusion of your Continuation of Benefits, you will
have the right to continue your group medical and dental insurance coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”). At that
time, you will receive information in the mail that will include further details
and COBRA election forms. If you choose not to sign this Agreement, your
benefits will be canceled retroactively to midnight on your Termination Date.
We will not be able to continue any other group insurance coverage, such as
long-term disability or accident coverage beyond your Termination Date, because
these plans require status as an active full-time employee.
Equity Awards: Any stock options or other equity awards granted to you that
remain outstanding immediately prior to your Termination Date will continue to
vest and be exercisable as if you were

- 2 -    



--------------------------------------------------------------------------------



employed during the one-year period following your Termination Date (“Continued
Vesting”). You should carefully review all of your award agreements to determine
the conditions under which you may exercise your options.


Outplacement Services: You will be eligible to receive outplacement services at
the Company’s expense from Right Management for one year following your
Termination Date (“Outplacement Services”).


The Severance Payment, Annual Bonus Payment, Continued Vesting, the Continuation
of Medical Benefits, Additional Severance Payment, and Outplacement Services
together constitute the benefits (“Severance Benefits”) to which you will become
entitled only if you enter into this Agreement. The Severance Benefits provided
by this Agreement will be instead of any payments or benefits to which you may
be entitled under the terms of any plan or program of the Company in effect on
the Termination Date but do not limit your rights regarding your earned
compensation, the 401(k) plan, the Deferred Compensation Plans, or
Indemnification as described above.
To enter into this Agreement, you must sign and return this complete Agreement
in the form in which it has been provided to you. You must return this signed
Agreement to Catharine Ellingsen, 18500 North Allied Way, Phoenix, AZ 85054
which, if mailed, must be postmarked on or before October 1, 2014 (“Due Date”).
For your own protection, you should mail this Agreement by certified mail with a
return receipt requested. If the complete signed Agreement is received in an
envelope postmarked after the Due Date, it shall be considered invalid, it shall
not be binding upon the parties, and it shall not entitle you to receive the
Severance Benefits.
Whether or not you choose to sign this Agreement, if the Company mistakenly
sends you the Severance Payment or any other payment to which you are not
entitled, you must immediately reimburse the Company in the full amount of those
payments.
Release of Claims Against The Company
Release: In exchange for the Severance Benefits, you knowingly and willingly
release the Company from any kind of claim you have arising out of or related to
your employment and/or the termination of your employment with the Company.
This general and complete release applies to all claims for relief, whether you
know about them or not, that you may have against the Company as of the date of
execution of this Agreement. This release of claims includes, but is not limited
to any claims under: federal, state or local employment, labor, civil rights,
equal pay, or anti-discrimination laws, statutes, case law, regulations, and
ordinances; federal or state Constitutions; any public policy, contract, tort or
common law theory; and any statutory or common law principle allowing for the
recovery of fees or other expenses, including attorneys’ fees. The claims that
you are releasing include, but are not limited to, claims under: the Age
Discrimination in Employment Act, as amended; the Family Medical Leave Act;
Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of
1991, as amended; Sections 1981 through 1988 of Title 42 of the United States
Code, as amended; the Employee Retirement Income Security Act of 1974, as
amended; the Americans with Disabilities Act of 1990, as amended.

- 3 -    



--------------------------------------------------------------------------------



This release does not apply to any claims that cannot be released as a matter of
law, such as those that: (1) arise after the date you sign this Agreement; or
(2) are for ERISA plan benefits. This release also does not apply to any claims
that may be asserted in an administrative charge filed with the a government or
regulatory enforcement agency, including the Equal Employment Opportunity
Commission (EEOC) or comparable state or local agencies, although you do release
any right to monetary recovery, reinstatement right, or other legal or equitable
relief in connection with such a charge.
Confidentiality, Nondisclosure, Non-Disparagement, Cooperation/Assistance, and
Liquidated Damages
Confidentiality: You agree not to initiate or participate in any discussion or
communication concerning or relating to this Agreement or any of its terms,
except as noted below. You understand that you may discuss the terms of this
Agreement with your immediate family, tax advisors or attorneys, provided that
the family members agree to maintain the confidentiality of this Agreement and
the tax advisors or attorneys: (i) have a need to know, and (ii) agree to
maintain the confidentiality of the information disclosed. Nothing in this
Agreement prohibits you from providing information to the EEOC, the Occupational
Health and Safety Administration, the National Labor Relations Board, any other
regulatory or law enforcement agency or from testifying under the power of a
subpoena issued from a court of competent jurisdiction. Unless prohibited from
doing so by law or court order, in the event you receive a subpoena to testify
or are interviewed by any governmental authority, you shall promptly advise the
Company (by telephonic or written communication to Republic Services, Inc.,
Legal Department, 18500 N. Allied Way, Phoenix, AZ 85054, phone number
480-627-2700, or fax 480-627-2351) of any such subpoena or interview, the name
of the governmental authority serving the subpoena or conducting the interview,
and the content of the subpoena and interview.
Nondisclosure: You agree to maintain the confidentiality of and not disclose any
Company privileged or confidential information, to notify the Company promptly
of any requests of you for information pertaining or relating to the Company
prior to disclosing any such information, and to permit a Company representative
to be present during any communication of such information. You also agree that
all Company documents, records, and files (including, but not limited to books,
videotapes, tape recordings, computer disks, CDs and other electronic forms of
information) relating in any manner whatsoever to the Company's business,
including, but not limited to, that which is owned by the Company or used by it
in connection with the conduct of its business, whether prepared by you or
otherwise coming into your possession, must be returned immediately to the
Company before you are eligible to receive or to continue receiving the
Severance Benefits under this Agreement. The foregoing shall not relate to
documents and communications with the Company regarding your status as an
employee. Your failure to return any such materials (and any copies thereof)
shall be a material breach of this Agreement.
Non-Disparagement: You agree that, except as permitted or required by applicable
law, you will not directly or indirectly: (a) disparage or say or write negative
things about the Company; (b) initiate or participate in any discussion or
communication that reflects negatively on the Company; or (c) engage in any
other activity that the Company considers detrimental to its interests.
Likewise,

- 4 -    



--------------------------------------------------------------------------------



the Company agrees that, except as permitted or required by applicable law, the
Company’s named executive officers will not directly or indirectly: (a)
disparage or say or write negative things about you; or (b) initiate or
participate in any discussion or communication that reflects negatively on you.
A disparaging or negative statement is any communication, oral or written, which
would tend to cause the recipient of the communication to question the business
condition, integrity, competence, fairness, or good character of the person or
entity to whom the communication relates.
Cooperation and Assistance: You agree to assist and cooperate with the Company
concerning business or legal related matters about which you may possess
relevant knowledge or information or have been involved with. Such cooperation
shall only be provided at the Company's specific reasonable request and will
include, but not be limited to, assisting or advising the Company with respect
to any business-related matters or any actual or threatened legal action
(including testifying in depositions, hearings, and/or trials) about which you
possess relevant knowledge or information. The Company agrees to reimburse
reasonable expenses incurred by you in connection with your cooperation under
this provision provided that your request for reimbursement is made in a timely
manner and that you submit proper documentation to the Company if requested. In
addition, you agree to promptly inform the Company (by telephonic or written
communication to Republic Services, Inc., Legal Department, 18500 N. Allied Way,
Phoenix, AZ 85054, phone number 480-627-2700, or fax 480-627-2351) if any person
or entity contacts you in an effort to obtain information about the Company.


Liquidated Damages: You understand that if you fail to keep any of the promises
described in this and the preceding four paragraphs, it will be very difficult
for the Company to quantify the adverse effect of your actions. Accordingly, if
you fail to keep any of the promises described in this and the preceding four
paragraphs, you agree to pay the Company $250,000 as appropriate liquidated
damages for each failure to keep any of those promises. The total amount of your
liability to the Company under this section, however, shall not exceed the sum
of the Continued Base Salary and Annual Bonus Payment. You also understand that
even if you pay the Company the liquidated damages amount, the Company can and
will continue to enforce all of the provisions of this Agreement.
Non-Competition, Non-Solicitation and Confidentiality Agreement
You agree to remain bound by the terms of your Non-Competition, Non-Solicitation
and Confidentiality Agreement.
Severability; Entire Agreement; No Oral Modifications; No Waivers
If a court of competent jurisdiction determines that any of the provisions of
this Agreement are invalid or legally unenforceable, you and the Company
expressly authorize the court to modify or strike the provision and impose the
broadest restrictions permissible under the law, without affecting any other
provision of this Agreement. This Agreement is a single integrated contract
expressing our entire understanding regarding the subjects it addresses. As
such, it supersedes all oral and written agreements and discussions that
occurred before the time you sign it. This Agreement may be amended or modified
only by an agreement in writing signed by an executive officer of the

- 5 -    



--------------------------------------------------------------------------------



Company. The failure by the Company to declare a breach, or to otherwise assert
its rights under this Agreement, shall not be construed as a waiver of any of
its rights under this Agreement.
Jurisdiction and Venue
The parties agree that the laws of Arizona will govern the interpretation,
validity and effect of this Agreement. Additionally, the parties agree that the
courts situated in Maricopa County, Arizona will have personal jurisdiction over
you and the Company to hear all disputes arising under, or related to, this
Agreement. The parties also agree that venue will be proper only in a court or
arbitral forum in Maricopa County, Arizona.
Acknowledgements and Certifications
You acknowledge and certify that:
•
you have read and you understand all of the terms of this Agreement and are not
relying on any representation or statement, written or oral, not set forth in
this Agreement;

•
you are signing this Agreement knowingly and voluntarily;

•
the Severance Benefits you are receiving under this Agreement are benefits to
which you would not otherwise be entitled if you did not sign this Agreement;

•
you have been advised to consult with an attorney before signing this Agreement;

•
you have the right to consider the terms of this Agreement for 21 days; however,
you do not have to take all 21 days to consider it, and if you take fewer than
21 days to review this Agreement and Release, you expressly waive any and all
rights to consider this Agreement for the balance of the 21-day review period;

•
the section of this Agreement titled “Release of Claims Against the Company”
includes a release of any claim you might have under the Age Discrimination in
Employment Act (ADEA Claims). For seven days after signing this Agreement, you
have the right to revoke your release of ADEA Claims. To revoke your release of
any ADEA Claims, you must inform the Company of your revocation within seven
days of having signed this Agreement. You should fax your written revocation to
the Company at 480-627-2351. You should understand that revoking your release of
ADEA Claims does not revoke your release of other claims that you have released
in this Agreement, nor does it affect the validity or remainder of this
Agreement in any way. If you exercise your right to revoke the release of ADEA
Claims during the seven-day revocation period, you will be entitled to receive
only $10,000 of the Severance Benefits; and

•
you and the Company agree that any changes that have been made to this Agreement
from the version originally presented to you do not extend the 21-day period you
have been given to consider this Agreement, whether those changes are deemed
material or non-material.




- 6 -    



--------------------------------------------------------------------------------



IF YOU AND THE COMPANY SIGN THIS DOCUMENT BELOW, IT BECOMES A LEGALLY
ENFORCEABLE AGREEMENT.
                        
September 26, 2014
 
/s/ Glenn A. Culpepper
Date
 
Glenn A. Culpepper
 
 
 
 
 
 
 
 
 
 
 
 
October 7, 2014
 
/s/ Michael Rissman
Date
 
Republic Services, Inc.
 
 
 
 
 
By: Michael Rissman
 
 
 
 
 
Title: Executive Vice President - General Counsel



                        





- 7 -    

